*588MEMORANDUM **
Leticia Calderon de Rivera, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s denial of her application for cancellation of removal.1 Because we lack jurisdiction, we dismiss the petition for review.
We lack jurisdiction to consider Calderon de Rivera’s challenge to the agency’s discretionary determination that she failed to demonstrate exceptional and extremely unusual hardship to their qualifying relative. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Moreover, Calderon de Rivera has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003) (holding that placing aliens in removal, rather than deportation, proceedings does not by itself violate the U.S. Constitution).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Guermo Trejillo is listed as an additional petitioner. However, the immigration judge deferred ruling on his application for cancellation of removal due to a pending visa petition filed by his U.S. citizen spouse.